Case 3:19-cr-00168-HTW-LRA Document 19 Filed 10/03/19 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

 

 

 

 

 

 

[SOUTHERN DISTRICT OF MISSISSIPPI
UNITED STATES DISTRICT COURT FILED
for the OCT -3 2019
Southern District of Mississippi ARTHUR JOHNSTON

 

 

 

United States of America

Vv.
Case No. 3:19-cr-00168-HTW

SEALED

Pascual Lucas-Perez
aka Eric G. Hernandez
aka Eric Gonzalo Hernandez
(Wherever Found)

 

 

Defendant
ARREST WARRANT RECULISMS D49 210164

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) | Pascual Lucas-Perez aka Eric G. Hernandez aka Eric Gonzalo Hernandez ,
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment © Superseding Indictment Ol Information © Superseding Information © Complaint
O Probation Violation Petition Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

*FALSE REPRESENTATION OF U.S. CITIZENSHIP
* FRAUD AND MISUSE OF ID/SSN CARD
* MISUSE OF SOCIAL SECURITY NUMBER

ARTHUR JOHNSTON, CLERK

NM Des

Date: 08/20/2019
Issuing Officer 's signature

N. Dean, Deputy Clerk

Printed name and title

 

City and state: | Jackson, MS

 

Return

 

This warrant was received on (date) ped ~_ { - l 5 , and the person was arrested on (date) Lb ‘oQ-/ P

at (city and state) ‘

 
   

Date: b ‘a:

'S signature

Printed name and title

 

 
